Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation (112f)
	For claims 28-30, the means for transmitting beam information, is interpreted to be the apparatus of UE (120 Figure 2, 252, Rx 256, 258, 260, Tx 262, 264, 266).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 7, 10, 11, 13-16, 18, 19, 22, 23, 25-30,  are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069 hereafter Agiwal) in view of Ng et al. (US 2018/0219606 hereafter Ng). 

For claims 1, 13, 25, 28, Agiwal discloses a user equipment (UE) (Figure 21),  transmitting beam information (S2110 Figure 21 Beam Indication Signal [0202]), associated with the UE (S2110 from UE Figure 21), during a random access channel (RACH) procedure ([0210] signal S2110 can be PRACH preamble) and while in an inactive mode or in an idle mode ([0202] UE in idle/inactive state); and remaining in the inactive mode or in the idle mode after transmitting the beam information ([0205] UE transmit signal during a DRX cycle).
Agiwal teaches paging idle/inactive UEs during a DRX cycle [0061] using beam forming [0062] at higher frequencies to save power [0058] but does not explicitly teach remaining in the inactive or idle mode after transmitting S2110 beam indication signal.
Ng, in the same field of NG beam transmission, teaches a user equipment (UE) ,  transmitting beam information (1010 Figure 10 UE transmits PRACH), during a random access channel (RACH) procedure ([0113] random access procedure) and while in an inactive mode or in an idle mode ([0113] idle); and remaining in the inactive mode or in the idle mode after transmitting the beam information ([0113] UE remain in idle mode). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Ng’s explicit teaching to avoid frequent idle-RRC connected state transition just for the purpose of beam management [0103].  
Particularly for claim 13, Agiwal discloses memory (2830 Figure 28) and processor(s) (2820 Figure 28) of the UE.
Particularly for claim 25, Agiwal discloses non-transitory computer-readable medium storing instructions (software, firmware [0051]). 

For claims 2, 14, 26, 29, Agiwal discloses wherein the beam information (S2340 Figure 23) identifies one or more beams ([0215] indicate best DL beams) on which the UE is to be paged (S2310 Figure 23 one or more paging indicators) while the UE is in the inactive mode or in the idle mode (page UE in idle or inactive mode [0061]). 

For claims 3, 15, 27, 30, Agiwal discloses transmitting the beam information (S2330 Figure 23) based at least in part on mobility of the UE ([0233] UE mobility changes the TRP resulting in the UE being paged e.g. S2310 Figure 23).

For claims 4, 16, Agiwal discloses transmitting the beam information in a message 1 (Msg1) communication in the type 1 RACH procedure ([0211] UE initiates random access procedure with MSG 1 or PRACH preamble), wherein a combination of a RACH preamble of the Msg1 communication and a RACH occasion in which the Msg1 communication is transmitted ([0211] selected PRACH resource) implicitly indicates the beam information ([0211] PRACH corresponding to suitable DL TX beam). 

For claims 6, 18, Agiwal discloses transmitting the beam information in a message 3 (Msg3) communication in the type 1 RACH procedure ([0212] beam indication signal/message using MSG3 in UL grant received in RAR). 

For claims 7, 19, Agiwal does not explicitly teach transmitting the beam information after completing the type 1 RACH procedure. However, Ng, teaches transmitting the beam information implicitly ([0113] Figure 10a) and transmitting the beam information after completing the type 1 RACH procedure (Figure 10b makes no assumption of mapping between PRACH and Tx beam identity. Preferred beam is indicated after RAR reception [0113]). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Ng’s teaching of 2 different procedures of indicating beam information (Figure 10a vs 10b). 
 
For claims 10, 22, Agiwal discloses wherein the beam information (e.g. S2340 Figure 23) identifies a respective set of beams (N paging beam sweep [0111] per TRP) for each transmit receive point (TRP) of a plurality of TRPs (Figure 24 TRP group 1, 2, 3); and wherein transmitting the beam information comprises: transmitting the beam information to each TRP of the plurality of TRPs ([0111] UE determines best TX/RX beam pair) during respective RACH procedures (in response to paging) associated with each TRP of the plurality of TRPs ([0233] paging is done in TRP group) and while in the inactive mode or in the idle mode (page UE in idle or inactive mode [0061]).
For claims 11, 23, Agiwal discloses wherein the beam information (S2340 in response to paging Figure 23) identifies a respective set of beams (N paging beam sweep per TRP [0111]) for each transmit receive point (TRP) of a plurality of TRPs (paging from TRP Grp 0, 1, 2, Figure 25); and wherein transmitting the beam information comprises: transmitting the beam information to a TRP ([0235] calculate offset for each TRP group ID) of the plurality of TRPs during the RACH procedure (in response to paging e.g. S2340) and while in the inactive mode or in the idle mode (page UE in idle or inactive mode [0061]).  

Claims 5, 8, 9, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Ng and further in view of R1-1901627 (ZTE “Considerations on 2-Step RACH Procedures”  3GPP WG1 #96 Athens Feb 25th -Mar 1st 2019 hereafter ZTE).
 
For claims 5, 8, 9, 17, 20, 21, neither Agiwal nor Ng teaches type 2 RACH procedure  (2-Step RACH).

However, for claims 5, 17, ZTE, in the same field of RACH between UE and eNB, discloses , wherein the RACH procedure is a type 2 RACH procedure (2-step RACH [title] including fall back to 4-step RACH [section 1 Introduction]); and wherein transmitting the beam information (Figure 1) comprises: transmitting the beam information in a message A (MsgA) (preamble + payload Figure 1) communication in the type 2 RACH procedure (beam searching mechanism section 2.4), wherein a combination of a RACH preamble of the MsgA communication (preamble + payload Figure 1) and a RACH occasion (section 2.4 association between SSB and RACH occasion)  in which the MsgA communication is transmitted implicitly indicates the beam information (section 2.4 implicit indication through association between synchronization signal block (SSB) and RACH occasion in msgA).

It would have been obvious to one of ordinary skill before the effective filing date to adopt ZTE’s teachings regarding the 2-Step RACH process (e.g. msgA). 

For claims 8, 20, ZTE discloses transmitting the beam information (section 2.4 beam or SSB index) in a payload of a message A (MsgA) communication in the type 2 RACH procedure (section 2.4 explicitly carried in the payload in msgA). 

For claims 9, 21, ZTE discloses transmitting the beam information in a small data transmission after receiving a message B (MsgB) communication in the type 2 RACH procedure (section 4.1 legacy beam reselection e.g. preferred beam indicated after RAR reception [0113 Ng]).
The reasons to combine ZTE with Agiwal and Ng for claims 8, 9, 20, 21 are the same as for claims 5, 17. 

Allowable Subject Matter
Claims 12, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited prior art teaches transmitting, to the TRP, an indication of another set of beams associated with another TRP of the plurality of TRPs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415